                        Case 19-01298-MAM       Doc 57   Filed 10/03/19    Page 1 of 2




         ORDERED in the Southern District of Florida on October 3, 2019.




                                                           Mindy A. Mora, Judge
                                                           United States Bankruptcy Court
_____________________________________________________________________________
                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION
                                         www.flsb.uscourts.gov

         In re:                                                   Case No. 18-16248-BKC-MAM
                                                                  Chapter 7
         CHANCE & ANTHEM, LLC,
                  Debtor.
                                                /
         ROBERT C. FURR not individually but                      ADV. NO. 19-01298-MAM
         Chapter 7 Trustee of the estate of the
         Debtor, Chance & Anthem, LLC,

                  Plaintiff,
         v.

         JEFFREY M. SISKIND, et al.,

                  Defendants.
                                                /

                     AGREED ORDER GRANTING DEFENDANT, ROBERT GIBSON’S,
                       EX-PARTE AMENDED MOTION FOR EXTENSION OF TIME
                             TO RESPOND TO ADVERSARY COMPLAINT


                  THIS MATTER came before the Court on Relief Defendant, Robert Gibson’s

         Unopposed Ex Parte Amended Motion for Extension of Time to Respond to Adversary
             Case 19-01298-MAM              Doc 57   Filed 10/03/19    Page 2 of 2
Complaint [ECF No. 51] (the “Amended Motion”). The Court, having considered the

Motion, having been advised that the Plaintiff consents to the relief requested, and being

otherwise advised in the premises, it is,


   ORDERED, as follows:

       1.      The Amended Motion is GRANTED.

       2.      The deadline for the Defendant Robert Gibson to file a response to the Adversary

Complaint is on or before October 21, 2019.

                                                ###


Submitted By
Robert Gibson.

[Robert Gibson is directed to serve a copy of this Order upon all parties in interest].
